Cook, J.,
delivered the opinion of the court.
The appellee probated the following instrument as a claim against the estate of J. F. Powell, deceased, viz:
“In consideration of faithful service rendered me for a long term of years by my servant, Rachel Hendricks, and other valuable consideration, I, J. P. Powell, do hereby agree and assume'to pay the notes of said Rachel Hendricks to Mrs. Mary R. Miles, secured by a deed of trust on the property of said Rachel Hendricks ; the first of said notes being for three hundred fifty-seven dollars, and due and payable March 8, 1910; the second of said notes being for two hundred ninety-seven, due and payable March 8, 1911.
“Witness my hand this 25th day of August, 1909.
J. P. Powell.
“State of Mississippi, Yazoo County:
“Personally appeared before me, S. S. Griffin,, clerk of the' chancery court of said county, Rachel Hendricks, who made oath that the annexed claim is just, correct, and owing from the deceased, J. F. Powell, that it is not usurious, and that neither that the affiant nor any other person has received payment in whole or in part thereof, except $---credited thereon, and that security has not been received therefor, except--.
Rachel Hendricks.
“Sworn to and subscribed before me this 29th day of Oct., A. D. 1909.
“S. S. Griffin, Clerk,
“[Seal.] By Lee Gibbs, D. C. '
“Probated and allowed for six hundred fifty-four dollars and registered, this 29th day of Oct., A. D. 1909.
“Register of Claims, Book A, page 594.
“S. S. Griffin, Clerk,
“By Lee Gibbs, D. C.”
*367The record discloses that the original executor made several payments on this claim, hut after his resignation, his successor declined to pay the balance due and proceedings were begun in the chancery court of Yazoo county to enforce the payment of the balance due. A decree was entered granting the relief sought and the administrator appeals.
The case of Bell v. Oates, 97 Miss. 790, 53 So. 491 is relied on for a reversal of the decree of the chancellor. As we view the evidence in this case, an entirely different ease was made from the case referred to, Bell v. Oates, supra. The opinion in that case thus sums up the case under review:
“Where a contract is shown, as in this case, by the terms of which the services to be rendered, and the compensation therefor, are fixed, and the claim is for additional compensation for services not contemplated by the contract,- loose declarations of the decedent to a third person, expressing a willingness to pay the claimant for services then being rendered by him, are insufficient to establish, either that such services were not contemplated by the contract, or an agreement to pay extra therefor. Appellee, under the contract, was bound to render the very services he is making claim for; and, had it been shown that decedent expressly agreed to pay therefor an amount additional to that provided in the contract, such agreement would not be binding on her estate, because without consideration.”
Here we have a written obligation, which is -unambiguous, and not only expresses appreciation of the past services of appellant already rendered, but also acknowledges the receipt of other valuable considerations. The deceased had a perfect right to direct the disposition of his estate, and we think the disallowance of this claim would defeat the purposes of the testator.
*368We quote with approval from the case of Wolford v. Powers, reported in 85 Ind., 303, 44 Am. St. Rep. 24:
“Where a party contracts for the performance of an act which will afford him pleasure, gratify his ambition, please his fancy, or express his appreciation of a service another has done him, his estimate of value should be left undisturbed, unless, indeed, there is evidence of fraud. There is, in such a case, absolutely no rule by which the courts can be guided, if once they depart from the value fixed by the promisor. If they attempt to fix some standard, it must necessarily be an arbitrary one, and ascertained only by mere conjecture. If, in the class of cases under mention, there is any legal consideration for a promise, it must be sufficient for the one made; for, if this be not so, then the result is that the court substitutes its own judgment for that of the promisor, and in doing this makes a new contract.
“Where the purpose of the party is to secure a pecuniary or property benefit, there is much more ground for judicial interference than in a case like this, where the controlling purpose is not gain, but the gratification of desire or fancy. Even in the former class of cases, courts never do interfere upon the sole ground of inadequacy of consideration, and certainly should not in the class to which the one at bar belongs. No person in the world, other than the promisor, can estimate the value of an act which arouses his gratitude, gratifies his ambition, or pleases his fancy. If ‘there be any consideration at all, it must be allotted the value the parties have placed upon it, or a conjectural estimate, made arbitrarily and without the semblance of a guide, must be substituted by the courts.”

Affirmed.